DETAILED ACTION
The action is responsive to the communications filed on 08/23/2022. Claims 21-40 are pending in the case. Claims 21, 32 and 40 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance:
Chan et al. (US Patent Pub. No. 20150113369 A1) discloses identifying screen content being shared with a plurality of viewers, receiving snapshots from each viewer corresponding to the state of the shared content currently being displayed on the screen of each viewer, identifying if the viewers are synchronized to the sharer and displaying an indication of which viewers are not synchronized.
Chang et al. (US Patent Pub. No. 20120069199 A1) discloses comparing two different snapshot images to determine if the images are the same.
Agarwal et al. (US Patent Pub. No. 20170279860 A1) discloses using snapshot images to determine if a sharer and viewer are synchronized with respect to shared content currently being displayed on the screen.
Takeshi (US Patent Pub. No. 20020158970 A1) discloses detecting communication errors when sending image data and resending image data in response to the errors.
Bhogal et al. (US Patent Pub. No. 20140244579 A1) discloses a shared presentation where an out of sync presentation is detected by comparing a sharer’s currently displayed slide information to a viewer’s currently displayed slide information.
Bhatia et al. (US Patent Pub. No. 20130019262 A1) discloses comparing two different snapshot images of media to determine if the images are the same.
However the features of receiving a snapshot image comprising an image from a client device and generated on the client device and identifying synchronization based on a comparison of a received snapshot image received from and generated on the client device with a sharer’s shared portion wherein the sharer and the viewer are geographically distributed when taken in the context of the claims as a whole, were not found in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171